Exhibit 99.1 Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Announces Retirement of Peter Hewett From Board of Directors Boston, MA, – (BUSINESS WIRE) – May 1, 2009 – Orthofix International N.V. (NASDAQ: OFIX) (the Company) announced today that Peter Hewett will be retiring from the Company’s Board of Directors and will not seek reelection at the upcoming Annual General Meeting.Mr. Hewett has been a Director of Orthofix since March of 1992.He was the Deputy Group Chairman between March 1998 and December 2000, and has served as the Deputy Chairman of the Board beginning in 2005. “Peter has been a key member of Orthofix’s Board of Directors for 17 years.His broad international business background brought immeasurable operating knowledge to Orthofix that aided in the Company’s consistent organic and inorganic growth over a number of years.Peter’s human resource skills have also served the Company well as he has been a mentor and advisor for many members of the Board and the senior management team. I personally have enjoyed my long interaction with Peter and have gained a lot from his wisdom and his counsel,” said James F. Gero, Chairman of the Board of Orthofix International. Mr. Hewett stated, “My time on the Board, which has been a period of rapid growth and development for Orthofix, has been deeply fulfilling. Orthofix has always been able to attract talented Board members and it has been a privilege to serve with them all. I believe that the current Board, our senior management and our employees are as strong and capable as at any time in the company’s history, and that the coming years are full of promise. The future of Orthofix is in excellent hands.” About Orthofix Orthofix International, N.V., a global medical device company, offers a broad line of minimally invasive surgical, and non-surgical, products for the spine, orthopedic, and sports medicine market sectors that address the lifelong bone-and-joint health needs of patients of all ages–helping them achieve a more active and mobile lifestyle.
